SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1318
CAF 12-00649
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ALESHA P. AND MACKENZIE P.
--------------------------------------------
OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

AUDREY B., RESPONDENT-APPELLANT,
AND MICHAEL B., RESPONDENT.


AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR RESPONDENT-APPELLANT.

NELSON LAW FIRM, MEXICO (ALLISON J. NELSON OF COUNSEL), FOR
PETITIONER-RESPONDENT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered April 3, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, determined that
respondent Audrey B. had abused her children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order of fact-
finding and disposition determining that she abused her two daughters.
Contrary to the mother’s contention, Family Court’s findings of abuse
are supported by a preponderance of the evidence (see Family Ct Act §
1046 [b] [i]; Matter of Peter C., 278 AD2d 911, 911; Matter of Sarah
C., 245 AD2d 1111, 1111-1112; Matter of Rhiannon B., 237 AD2d 935,
935). “We accord great weight and deference to [the c]ourt’s
determinations, ‘including its drawing of inferences and assessment of
credibility,’ and we will not disturb those determinations where, as
here, they are supported by the record” (Matter of Arianna M. [Brian
M.], 105 AD3d 1401, 1401, lv denied 21 NY3d 862; see Peter C., 278
AD2d at 911).




Entered:    December 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court